                                                                         Page 1 of 3

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

KARLEE JOHNSON,

      Plaintiff,

v.                                          CASE NO. 3:17cv528-MCR-GRJ

WESAM FARAJ, and
BOBBA IBRAHIM LLC
doing business as
MR. SHARKS EATS AND TREATS,

     Defendants.
_________________________________/

                                     ORDER
      Pending before the Court is the Magistrate Judge’s Report and

Recommendation dated January 16, 2019, ECF No. 34. The parties were furnished

a copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). The Court

notes, as did the Magistrate Judge, that pro se Defendant Wesam Faraj has failed to

respond to the Court’s orders to participate in this litigation since his counsel

withdrew and has failed to update his current mailing address with the Court.

Consequently, the Court’s correspondence has been returned to sender, and no

objections have been timely filed.
                                                                           Page 2 of 3

      Having considered the Report and Recommendation, the record, and the law,

the Court finds that the Report and Recommendation should be adopted.

      Accordingly:

      1.     The Magistrate Judge’s Report and Recommendation, ECF No. 34, is

adopted and incorporated by reference in this Order.

      2.     Plaintiff’s unopposed Motion for Summary Judgment, ECF No. 31, is

GRANTED IN PART AND DENIED IN PART for the reasons stated in the

Report and Recommendation, i.e., granted as to the retaliation claim and denied in

all other respects.

      3.     The Clerk is directed to enter judgment in the sum of $16,325.30 in

favor of Plaintiff against Defendants Wesam Faraj and Defendant Bobba Ibrahim

LLC, jointly and severally. Plaintiff also is awarded attorney’s fees and costs to be

assessed separately against the Defendants.

      4.     Plaintiff’s Motion for Sanctions, ECF No. 30, is DENIED as MOOT.

      5.     The Clerk is directed to terminate Defendant Yasmeena LLC d/b/a/ Mr.

Sharks Eats and Treats, which still appears to be a party based on the case caption

but in fact was dropped as a party by the filing of the Amended Complaint, ECF No.

8, in which it was not named.
                                                                       Page 3 of 3

      6.   The case is referred to the assigned magistrate judge for a report and

recommendation regarding the pending Motion for Attorney’s Fees and Costs, ECF

No. 35.

      DONE AND ORDERED this 4th day of March 2019.



                              M. Casey Rodgers
                              M. CASEY RODGERS
                              UNITED STATES DISTRICT JUDGE
